DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US Patent Application Publication No. 2014/0262237). 
In reference to claim 1, Walton discloses a method for determining a property of a production zone (Fig. 4, any of zones 2, 4 or 6), comprising: 
positioning a sliding sleeve tool 212a, 212b or 212c (par. 0109, each node 212 includes “a sliding sleeve”) within a wellbore 114 (see Fig. 4);
actuating the sliding sleeve tool 212a, 212b or 212c (pars. 0110-0113), wherein the actuating is initiated based, at least in part, on one or more measurements received by an actuation sensor (par. 0110, “controller node 214 may communicate one or more signals (e.g., one or more NFC signal, etc.) effective to cause one or more tool nodes 212 to be actuated”; the structure receiving the signals constitutes the “actuation sensor”);
stimulating a production zone with a stimulation fluid (par. 0111, “tool nodes 212 has been configured to communicate a wellbore servicing fluid (e.g., a formation stimulation fluid)”).
In the embodiment of Fig. 4, Walton fails to disclose detecting one or more properties of the wellbore based, at least in part, on one or more measurements received by a property sensor.  However, in the embodiment of Fig. 9, Walton discloses that a tool node 262 can include a sliding sleeve (par. 0166) and can detect one or more properties of the wellbore, at least in part, on one or more measurements received by a property sensor (par. 0163, “such as temperature, pressure, flow rate, pressure drop, or the like”).  It would have been obvious to a person having ordinary skill in the art at 
Further, these measurements can be used to determine parameters of the stimulation fluid (par. 0167, “flow rate, pressure, the effect on the formation (e.g., fracture extension), acoustic data, or the like”).
In reference to claim 2, Walton discloses that the property sensor is disposed adjacent to the sliding sleeve tool (Fig. 9, both elements are contained within tool node 262).
In reference to claim 3, Walton discloses that the property sensor is a battery-powered sensor (par. 0042).
In reference to claim 4, Walton discloses that the one or more measurements received by the property sensor is a temperature measurement (par. 0163).
In reference to claim 5, Walton discloses that the parameter of the stimulation fluid is a flow rate (par. 0167) or a total volume of the stimulation fluid (par. 0167, “fracture extension” constitutes an indication of total volume of the stimulation fluid).
In reference to claim 7, Walton discloses storing the one or more measurements received by the property in a memory (par. 0163, tool node 262 is “configured to store that data”).
In reference to claim 8, Walton discloses transmitting the one or more measurements received by the property sensor wirelessly to a downhole tool within the wellbore (par. 0163 and 0164, tool node 262 is configured to “output an NFC signal” to control node 264).
In reference to claim 9, Walton discloses determining a relative acceptance of the stimulation fluid based, at least in part, on the parameter of the stimulation fluid (par. 0163, “effect on the formation (e.g., fracture extension)” constitutes an indication of how much stimulation fluid is accepted into the formation).


a sliding sleeve tool 212a, 212b or 212c (par. 0109, each node 212 includes “a sliding sleeve”), wherein the sliding sleeve tool 212 is disposed on a production tubing 190 (par. 0061), and wherein the sliding sleeve tool 212 further comprises: 
an actuation sensor (par. 0110, “controller node 214 may communicate one or more signals (e.g., one or more NFC signal, etc.) effective to cause one or more tool nodes 212 to be actuated”; the structure receiving the signals constitutes the “actuation sensor”);
a transceiver 310 (par. 0041);
an information handling system 300 communicatively coupled to the transceiver 310, the information handling system comprising: 
a processor 302; and
a non-transitory memory 306 (par. 0040) coupled to the processor 302, wherein the non-transitory memory 306 comprises one or more instructions that when executed by the processor 302, cause the processor 302 to:
position the sliding sleeve tool 212 within a wellbore (see Fig. 4);
actuate the sliding sleeve tool 212 based, at least in part, on one or more measurements received by the actuation sensor (par. 0110);
stimulate a production zone 2, 4 or 6 with a stimulation fluid (par. 0110, “each of the tool nodes 212 may be generally configured for the performance of a subterranean formation stimulation treatment”).
In the embodiment of Fig. 4, Walton fails to disclose detecting one or more properties of the wellbore based, at least in part, on one or more measurements received by a property sensor.  However, in the embodiment of Fig. 9, Walton discloses that a tool node 262 can include a sliding sleeve 
Further, these measurements can be used to determine parameters of the stimulation fluid (par. 0167, “flow rate, pressure, the effect on the formation (e.g., fracture extension), acoustic data, or the like”).
In reference to claim 11, Walton discloses that the property sensor is disposed adjacent to the sliding sleeve tool (Fig. 9, both elements are contained within tool node 262).
In reference to claim 12, Walton discloses that the property sensor is a battery-powered sensor (par. 0042).
In reference to claim 13, Walton discloses that the parameter of the stimulation fluid is a flow rate (par. 0167) or a total volume of the stimulation fluid (par. 0167, “fracture extension” constitutes an indication of total volume of the stimulation fluid).
In reference to claim 15, Walton discloses transmitting the one or more measurements received by the property sensor wirelessly to a downhole tool within the wellbore (par. 0163 and 0164, tool node 262 is configured to “output an NFC signal” to control node 264).
In reference to claim 16, Walton discloses determining a relative acceptance of the stimulation fluid based, at least in part, on the parameter of the stimulation fluid (par. 0163, “effect on the formation (e.g., fracture extension)” constitutes an indication of how much stimulation fluid is accepted into the formation).


position a sliding sleeve tool 212a, 212b or 212c (par. 0109, each node 212 includes “a sliding sleeve”) within a wellbore (see Fig. 4);
actuate the sliding sleeve tool based, at least in part, on one or more measurements received by an actuation sensor (par. 0110, “controller node 214 may communicate one or more signals (e.g., one or more NFC signal, etc.) effective to cause one or more tool nodes 212 to be actuated”; the structure receiving the signals constitutes the “actuation sensor”);
stimulate a production zone 2, 4 or 6 with a stimulation fluid (par. 0110, “each of the tool nodes 212 may be generally configured for the performance of a subterranean formation stimulation treatment”).
In the embodiment of Fig. 4, Walton fails to disclose detecting one or more properties of the wellbore based, at least in part, on one or more measurements received by a property sensor.  However, in the embodiment of Fig. 9, Walton discloses that a tool node 262 can include a sliding sleeve (par. 0166) and can detect one or more properties of the wellbore, at least in part, on one or more measurements received by a property sensor (par. 0163, “such as temperature, pressure, flow rate, pressure drop, or the like”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a property sensor with the sliding sleeve tool so that downhole measurements can be taken.
Further, these measurements can be used to determine the flow rate of the stimulation fluid (par. 0167, “flow rate, pressure, the effect on the formation (e.g., fracture extension), acoustic data, or the like”).

In reference to claim 20, Walton discloses storing the one or more measurements received by the property in a memory (par. 0163, tool node 262 is “configured to store that data”).

Claims 6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US Patent Application Publication No. 2014/0262237) as applied to claims 5, 13 and 17 above, and further in view of Randall (US Patent Application Publication No. 2016/0160568).
In reference to claims 6, 14 and 18, Walton fails to disclose altering a well treatment operation based, at least in part, on the flow rate of the simulation fluid.
Randall discloses altering a well treatment operation based on flow rate of the stimulation fluid (par. 0137, “altering the remaining portion of the stimulation treatment (yet to be pumped) in its pump rates, treating pressures, fluid rheology, and proppant concentration in order to optimize the benefits therefrom”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to alter a well treatment operation based on measured data so that the operation can be optimized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merron et al. (US Patent Application Publication No. 2019/0249520), Walton et al. (US Patent Application Publication No. 2016/0258260), Richards (US Patent Application Publication No. 2015/0075780) and Whitsitt et al. (US Patent Application Publication No. 2016/0108722) all disclose similar systems. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



5/14/21